Citation Nr: 1218980	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his May 2010 VA Form 9 (Substantive Appeal), the Veteran requested a Board videoconference hearing.  In May 2010, he requested a Travel Board hearing, instead.  In February 2012 written correspondence, he expressly withdrew his request for a Board hearing.

As discussed in more detail below, the issues of entitlement to service connection for tinnitus and for skin cancer have not yet been addressed by a statement of the case.  The Board finds that the Veteran's statement received in June 2009 (interpreted by the RO as initiating an appeal of the hearing loss issue alone) timely initiated an appeal on the tinnitus and skin cancer issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

The Veteran's notice of disagreement received in June 2009 stated that "I recently received hearing aids from the VA in Temple," and further requested that adjudicators "[p]lease see my latest VA files from VA OPC in Brownwood ...."  The Board also notes that the Veteran's October 2009 statement indicates: "my doctor in Brownwood V.A. Clinic scheduled me a[n] appointment in Temple, TX V.A. medical Center" earlier in that month.  The Board's review of the claims-file, including the contents of the electronic Virtual VA claims-file, found that records of the identified treatment at the VA facility in Brownwood are not associated with the record.  The Board also observes that records of the Veteran's treatment at the VA facility in Temple do not appear to be complete.

The Board observes that the claims-file does contain some VA audiology records from "Central Texas HCS" in Temple, Texas; these records consist of audiology consultation reports and addenda dated in February, March, May, and June 2009.  However, a handwritten notation on the June 2009 notice of disagreement indicates "Temple dates 2/16/07 to 6/20/09," which suggests that additional records from the VA facility in Temple may remain outstanding and not associated with the claims-file.  Further, as discussed above, the Veteran has identified further treatment at the VA facility in Temple more recently than June 2009.

There is no clear indication in the claims-file explaining why there is no documentation of the indicated treatment at the VA outpatient clinic in Brownwood, Texas, and there is no clear indication explaining why there is no further documentation of any treatment at the VA facility in Temple, Texas.  The Board finds no indication that such records were sought or found to be unavailable (or non-existent).

(The Board observes that the claims-file does contain numerous private medical reports from providers identified by the Veteran in the June 2009 notice of disagreement, and the claims-file contains the March 2010 VA audiology compensation and pension examination report.)
As the Veteran expressly requested that adjudicators review records of his VA treatment at both facilities in connection with his filing a notice of disagreement, the Board must consider that such records may contain evidence pertinent to this appeal, and further development for the complete pertinent VA treatment records is necessary.

Additionally, the Board finds that the Veteran's June 2009 notice of disagreement may be reasonably interpreted as having expressed disagreement not only with the July 2008 RO rating decision's denial of service connection for bilateral hearing loss, but also expressing disagreement with the same rating decision's denial of service connection for tinnitus and for skin cancer.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Here, a July 2008 rating decision denied the Veteran's claims of service connection for hearing loss, tinnitus, and skin cancer.  In a statement received in June 2009, the Veteran stated: "I am in total disagreement with your decision of denying me on my claim.  If you would check my medical records you would find additional evident [sic] of my problems."  The Veteran then cites having recently received hearing aids from VA, and cites private medical records that pertain largely to cancer treatment.  The wording of the statement and its references to evidence reasonably appear to encompass the full scope of the July 2008 denial of all three issues, and there is no clear indication in the June 2009 statement that the Veteran was limiting his disagreement to the hearing loss issue alone (as appears to have been the RO's interpretation).
The RO responded by issuing an SOC in April 2010; it addressed only the matter of service connection for bilateral hearing loss.  The RO did not issue an SOC addressing the Veteran's claims of service connection for tinnitus and skin cancer.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain for the record copies of any VA treatment records (any not already associated with the claims file) pertaining to VA treatment the Veteran has received for the disabilities on appeal from (a) the VA Outpatient Clinic in Brownwood, Texas, and (b) the VA medical facility in Temple, Texas (particularly for the date range of February 2007 through June 2009 noted on the Veteran's notice of disagreement, and any pertinent records since June 2009).  If any records requested are unavailable or determined to not exist, the reason for their unavailability must be explained for the record.

2.  The RO should review the file and issue an appropriate SOC addressing the issues of entitlement to service connection for tinnitus and entitlement to service connection for skin cancer.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

3.  The RO should re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

